DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2020 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5, 7, 9-12, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Melsheimer (U.S. Pub. No. 2008/0051676) (previously cited) in view of Noriega et al. (U.S. Pub. No. 2006/0074442) and Bagaoisan et al. (U.S. Pub. No. 2015/0174379), or alternatively under 35 U.S.C. 103 as being unpatentable over Melsheimer in view of Twyford (WO 92/18051) (previously cited), Noriega, and Bagaoisan.
Regarding claim 1, Melsheimer discloses:
A guidewire (wire guide and extension wire as shown in figure 1) having a first end (extension wire 50) and a second end (wire guide 10), the guidewire comprising: two or more guidewire modules (Figure 1 shows wherein the wire guide and extension wire are at least two separate attachable modules as shown in figures 4 and 5), wherein each guidewire module has a first end and a second end (See figures 1), and wherein each guidewire module is configured to be attachable to a second guidewire (figures 4 and 5 show wherein the extension wire 50 is configured to be attachable to the wire guide 10) module by at least one of: attaching the first end of the guidewire module with the second end of the second guidewire module, and attaching the second end of the guidewire module with the first end of the second guidewire module (figures 4 and 5 show wherein the second or distal end of the extension wire 50 is attached to the proximal or first end of the wire guide 10); 
A skilled artisan would have understood Melsheimer to further disclose wherein the guidewire module and the second guidewire module are configured to limit rotation Paragraph 0032 discloses wherein the surfaces of the connector openings can have “a set of protuberances and/or recesses, such as teeth, undulations or other raised features, formed thereon that frictionally engage each other so as to provide a more secure connection between the threaded hermaphroditic connectors” such that the rotation between the two guidewire modules would be limited). 
However, in the event that a skilled artisan would not have understood Melsheimer as teaching wherein the guidewire module and the second guidewire module are configured to limit rotation therebetween when attached, in the same filed of attachable guidewire devices, Twyford discloses:
wherein the guidewire module and the second guidewire module are configured to limit rotation therebetween when attached (at least figures 3-8 disclose wherein the extension wire 12 contains a sleeve 13 for fitting over various connections between a guide wire 11 and an extension wire 12 and at least page 3, lines 13-20 and page 6, lines 3-26 disclose wherein the sleeve prevents substantial radial movement between the guide wire and extension wire).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Melsheimer to incorporate an overlocking sleeve such that the guidewire module and the second guidewire module are configured to limit rotation therebetween when attached, as taught by Twyford, in order to provide increase stability between the two interconnected pieces so as to prevent accidental dislocation during use.  
Yet the combination does not disclose:
wherein the guidewire is configured for use with a torque device, the torque device comprising a roller wheel, wherein the torque device is configured to advance or retract the guidewire responsive to rotation of the roller wheel.

wherein the guidewire is configured for use with a torque device, the torque device comprising a roller wheel, wherein the torque device is configured to advance or retract the guidewire responsive to rotation of the roller wheel (figures 30A and 30B and paragraph 0170 disclose wherein the device contains a torque knob (torque device comprising a roller wheel) wherein rotation of the torque knob causes transmission or advancement of the guidewire). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the guidewire is configured for use with a torque device, the torque device comprising a roller wheel, wherein the torque device is configured to advance or retract the guidewire responsive to rotation of the roller wheel, as taught by Noriega, as a simple substitution for the advancement mechanism of Melsheimer, to achieve the predictable result of advancing or displacing the guidewire device. 
Yet the combination does not disclose:
wherein the wheel has a scalloped edge.
However, in the same field of guidewire devices, Bagaoisan discloses:
wherein the wheel has a scalloped edge (paragraph 0127 discloses wherein the handle or removable jacket for manipulating the guidewire device has a scalloped edge to ease holding and/or handling).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the wheel has a scalloped edge, as taught by Bagaoisan, as a simple substation for the undisclosed 
Regarding claim 2, Melsheimer in view of Twyford, Noriega, and Bagaoisan discloses the guidewire of claim 1, Melsheimer further discloses:
the guidewire further comprising a guidewire tip attached at the first end or the second end of the guidewire (Figure 7 and paragraph 0046 discloses wherein distal end of wire guide can be attached to a separate module containing a distal tip and wherein the modular members are attachable and interchangeable such that that distal tip characteristics can be changed).
Regarding claim 3, Melsheimer in view of Twyford, Noriega, and Bagaoisan discloses the guidewire of claim 2, Melsheimer further discloses:
wherein the guidewire tip is removably attached at the first or the second end of the guidewire  (Figure 7 and paragraph 0046 discloses wherein distal end of wire guide can be attached to a separate module containing a distal tip and wherein the modular members are attachable and interchangeable such that that distal tip characteristics can be changed and Figures 1 and 4 show wherein the wire guide is the second element of the wire system consisting of the wire extension 50 and the wire guide).
Regarding claim 5, Melsheimer in view of Twyford, Noriega, and Bagaoisan discloses the guidewire of claim 1, Melsheimer further discloses:
wherein each guidewire module is configured with an inserting endpiece on the first end of the guidewire module and a receiving endpiece on the second end of the guidewire module, and wherein the inserting endpieces and the receiving endpieces are cooperative such that each guidewire module is configured to be attachable to the second guidewire module by interlocking paragraph 0038 discloses wherein the extension wire 50 may have a hermaphroditic connector at each end and Figures 4 and 5 and paragraphs 0022 and 0033 disclose wherein the proximal end of the wire guide has a connector attached to the distal end connector of the extension wire and Figure 7 and paragraph 0046 discloses wherein the distal end of the wire guide has a connector attachable to a distal tip portion, such that both the extension wire and a guide wire module would have connectors on both ends).
Regarding claim 7, Melsheimer in view of Twyford, Noriega, and Bagaoisan discloses the guidewire of claim 1 and further discloses:
wherein the guidewire is configured to be used through manual manipulation by a user (Figures 1, 2, and 7 show wherein the device would be capable of being used through manual manipulation and paragraph 0036 discloses wherein the wire guide is extended manually).
Regarding claim 9, Melsheimer discloses:
A modular guidewire supply kit, comprising: three or more guidewire modules, each guidewire module having a first end and a second end (Figure 1 shows wherein the wire guide and extension wire are at least two separate attachable modules as shown in figures 4 and 5 and Paragraph 0038 discloses wherein the extension wire 50 may have a hermaphroditic connector at each end, such that multiple extension wires would be capable of attaching together, and wherein it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Melsheimer to incorporate multiple extension wires attached together such that there would be three or more guidewire modules attachable together, so as to allow the device to be further extended or modified based on the desired characteristics or required length of the wire guide for a procedure), wherein each guidewire module is configured to be attachable to a different guidewire module by at least one of: attaching the first end of the guidewire module with the second end of the different guidewire module (Figures 4, 5 and paragraphs 0022 and 0033 disclose wherein the distal end of the extension wire is attachable to the proximal end of the wire guide and paragraph 0018 discloses wherein the connectors are hermaphroditic such that each connector would be capable of connecting together), and attaching the second end of the guidewire module with the first end of the different guidewire module (Figures 1, 4, and 5 show wherein the extension wire and wire guide are connected together); and wherein a completed guidewire comprises at least two of the three or more guidewire modules attached together (Figures 1, 4, and 5 show wherein the extension wire and wire guide are connected together); 
A skilled artisan would have understood Melsheimer to further disclose wherein attaching the guidewire module to the different guidewire module limits rotation between the guidewire module and the different guidewire module (Paragraph 0032 discloses wherein the surfaces of the connector openings can have “a set of protuberances and/or recesses, such as teeth, undulations or other raised features, formed thereon that frictionally engage each other so as to provide a more secure connection between the threaded hermaphroditic connectors” such that the rotation between the two guidewire modules would be limited).
However, in the event that a skilled artisan would not have understood Melsheimer as teaching wherein the guidewire module and the second guidewire module are configured to limit 
wherein the guidewire module and the second guidewire module are configured to limit rotation therebetween when attached (at least figures 3-8 disclose wherein the extension wire 12 contains a sleeve 13 for fitting over various connections between a guide wire 11 and an extension wire 12 and at least page 3, lines 13-20 and page 6, lines 3-26 disclose wherein the sleeve prevents substantial radial movement between the guide wire and extension wire).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Melsheimer to incorporate an overlocking sleeve such that the guidewire module and the second guidewire module are configured to limit rotation therebetween when attached, as taught by Twyford, in order to provide increase stability between the two interconnected pieces so as to prevent accidental dislocation during use.
Yet the combination does not disclose:
wherein the completed guidewire is configured for use with a torque device, the torque device comprising a roller wheel, wherein the torque device is configured to advance or retract the guidewire responsive to rotation of the roller wheel.
However, in the same field of guidewire devices, Noriega discloses:
wherein the completed guidewire is configured for use with a torque device, the torque device comprising a roller wheel, wherein the torque device is configured to advance or retract the guidewire responsive to rotation of the roller wheel (figures 30A and 30B and paragraph 0170 disclose wherein the device contains a torque knob (torque device comprising a roller wheel) wherein rotation of the torque knob causes transmission or advancement of the guidewire). 

Yet the combination does not disclose:
wherein the wheel has a scalloped edge.
However, in the same field of guidewire devices, Bagaoisan discloses:
wherein the wheel has a scalloped edge (paragraph 0127 discloses wherein the handle or removable jacket for manipulating the guidewire device has a scalloped edge to ease holding and/or handling).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the wheel has a scalloped edge, as taught by Bagaoisan, as a simple substation for the undisclosed wheel or knob shape of Noriega, to achieve the predictable result of allowing grip for rotation or movement of the device.
Regarding claim 10, Melsheimer in view of Twyford, Noriega, and Bagaoisan discloses the guidewire supply kit of claim 9. Melsheimer further discloses:
the modular guidewire kit further comprising one or more guidewire tips configured to be attachable to at least the first end or the second end of at least one of the three or more guidewire modules, and wherein the completed guidewire further comprises a guidewire tip of the one or Figure 7 and paragraph 0046 discloses wherein the distal end of the wire guide can be attached to separate modules having a distal tip such that that distal tip characteristics can be changed).
Regarding claim 11, Melsheimer in view of Twyford, Noriega, and Bagaoisan discloses the guidewire supply kit of claim 10. Melsheimer further discloses:
wherein the one or more guidewire tips are comprised of one of a straight guidewire tip, a ball guidewire tip (paragraph 0021 discloses wherein the distal end member 19 or tip can be a solder ball or sphere), a bent guidewire tip, a J-curved guidewire tip, a screw guidewire tip, a hooked guidewire tip, a trocar guidewire tip, a drill guidewire tip, a magnetic guidewire tip, or an adhesive guidewire tip.
Regarding claim 12, Melsheimer in view of Twyford, Noriega, and Bagaoisan discloses the guidewire supply kit of claim 9. Melsheimer further discloses:
wherein each guidewire module is configured with an inserting endpiece on the first end of the guidewire module and a receiving endpiece on the second end of the guidewire module, and wherein the inserting endpieces and the receiving endpieces are interlocking such that each guidewire module is configured to be attachable to the different guidewire module by interlocking at least one of the inserting endpiece of the guidewire module with the receiving endpiece of the different guidewire module, and the receiving endpiece of the guidewire module with the inserting endpiece of the different guidewire module (Paragraph 0038 discloses wherein the extension wire 50 may have a hermaphroditic connector at each end, such that multiple extension wires would be capable of attaching together, and Figures 4 and 5 and paragraphs 0022 and 0033 disclose wherein the proximal end of the wire guide has a connector attached to the distal end connector of the extension wire and Figure 7 and paragraph 0046 discloses wherein the distal end of the wire guide has a connector attachable to a distal tip portion, such that both the extension wire and a guide wire module would have connectors on both ends and paragraph 0018 discloses wherein the connectors are hermaphroditic such that each connector on all of the modules would be capable of connecting together.
Regarding claim 21, Melsheimer in view of Twyford, Noriega, and Bagaoisan discloses the guidewire of claim 1 and further discloses:
wherein the two or more guidewire modules are configured to be rigidly locked together for advancement into bone tissue (paragraph 0032 discloses wherein the connector ends of the mating portions or guidewire modules are engaged so as form a more secure connection between the connectors or modules and wherein the connection is sufficiently strong so as to allow the guide wire to be advanced and the limitation “for advancement into bone tissue” is read as functional language and there is no teaching away from going into bone tissue and the Examiner notes that any point can be advanced into bone tissue with enough pressure).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Melsheimer in view of Twyford, Noriega, and Bagaoisan, as applied to claim 1, and further in view of Carter et al. (U.S. Pub. No. 2008/0051721) (previously cited).
Regarding claim 4, Melsheimer in view of Twyford, Noriega, and Bagaoisan discloses the guidewire of claim 3, Melsheimer further discloses:
paragraph 0021 discloses wherein the distal end member 19 or tip can be a solder ball or sphere).
Yet Melsheimer does not disclose:
At least a second tip type selected from a guidewire tip set comprising a straight guidewire tip, a ball guidewire tip, a J-curved guidewire tip, a screw guidewire tip, a hooked guidewire tip, a trocar guidewire tip, a drill guidewire tip, a magnetic guidewire tip, and an adhesive guidewire tip.
However, in the same field of guidewire devices, Carter discloses:
wherein the guidewire tip is selected from a guidewire tip set comprising a bent guidewire tip (See Figures 1, 4A, 6A, 6B, 7A, and 7B).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the guidewire tip is selected from a guidewire tip set comprising a bent guidewire tip, as taught by Carter, in order to change out the tip or distal end of the guidewire based on the location or type of use of the guide wire so as to better facilitate diagnostic or therapeutic methods.
Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Melsheimer in view of Twyford, Noriega, and Bagaoisan, as applied to claims 1 and 9, and further in view of Kraus et al. (U.S. Pat. No. 4966163) (previously cited).
Regarding claim 6, Melsheimer in view of Twyford, Noriega, and Bagaoisan discloses the guidewire of claim 5, yet Melsheimer does not disclose:
	the guidewire further comprising a plurality of sleeves configured to threadably cover the interlocked inserting and receiving endpieces.

the guidewire further comprising a sleeve configured to threadably cover the interlocked inserting and receiving endpieces (Column 3, lines 52-58 and Figure 1 disclose wherein there is a sleeve type portion for threadably covering or connecting the two endpieces).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate the guidewire further comprising a sleeve configured to threadably cover the interlocked inserting and receiving endpieces, as taught by Kraus, since Melsheimer teaches where there can be multiple connections and Kraus teaches wherein the connection points can be joined by threadable sleeve portions in order to secure the two portions together so as to prevent breakage or unwanted detachment.
Regarding claim 13, Melsheimer in view of Twyford, Noriega, and Bagaoisan discloses the guidewire supply kit of claim 12, yet Melsheimer does not disclose:
	the module guidewire kit further comprising a plurality of sleeves configured to threadably cover the interlocked inserting and receiving endpieces.
However, in the same field of guidewire devices, Kraus discloses:
the module guidewire kit further comprising a plurality of sleeves configured to threadably cover the interlocked inserting and receiving endpieces (Column 3, lines 52-58 and Figure 1 disclose wherein there is a sleeve type portion for threadably covering or connecting the two endpieces).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate the module guidewire kit further comprising a plurality of sleeves configured to threadably cover the . 
Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Melsheimer in view of Twyford, Noriega, and Bagaoisan, as applied to claim 1, and further in view of Makower et al. (U.S. Pub. No. 2009/0187098) (previously cited).
Regarding claim 8, Melsheimer in view of Twyford, Noriega, and Bagaoisan discloses the guidewire of claim 1, yet Melsheimer does not disclose:
wherein the guidewire is configured to be used with a drill attachment.
However, in the same field of guidewire devices, Makower discloses:
wherein the guidewire is configured to be used with a drill attachment (drill 86; see figure 5C and paragraph 0255).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the guidewire is configured to be used with at least one of a guidewire torque device or a drill attachment, as taught by Makower, in order to allow the device to drill, bore, grind, or cut through tissue, bone or cartilage for surgical procedures. 
Claims 14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Melsheimer in view of Ueda et al. (U.S. Pub. No. 2014/0358123) (previously cited), Noriega, and Bagaoisan, or alternatively under 35 U.S.C. 103 as being unpatentable over Melsheimer in view of Twyford, Ueda, Noriega, and Bagaoisan.
Regarding claim 14, Melsheimer discloses:
Figure 1 shows wherein the wire guide and extension wire are at least two separate attachable modules as shown in figures 4 and 5 and Paragraph 0038 discloses wherein the extension wire 50 may have a hermaphroditic connector at each end, such that multiple extension wires would be capable of attaching together, and wherein it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Melsheimer to incorporate multiple extension wires attached together such that there would be three or more guidewire modules attachable together, so as to allow the device to be further extended or modified based on the desired characteristics or required length of the wire guide for a procedure); attaching the two or more guidewire modules together by connecting either the first end of each guidewire module with the second end of a different guidewire module, or the second end of the guidewire module with the first end of the different guidewire module (figures 4 and 5 show wherein the second or distal end of the extension wire 50 is attached to the proximal or first end of the wire guide 10); and attaching a guidewire tip to the first end or the second end of one of the attached two or more guidewire modules, the guidewire of customizable length comprising the attached two or more guidewire modules and the guidewire tip (Figure 7 and paragraph 0046 discloses wherein the distal end of the wire guide can be attached to separate modules having a distal tip such that that distal tip characteristics can be changed).
A skilled artisan would have understood Melsheimer to further disclose wherein attaching the two or more guidewire modules together limits rotation between the two or more Paragraph 0032 discloses wherein the surfaces of the connector openings can have “a set of protuberances and/or recesses, such as teeth, undulations or other raised features, formed thereon that frictionally engage each other so as to provide a more secure connection between the threaded hermaphroditic connectors” such that the rotation between the two guidewire modules would be limited)
However, in the event that a skilled artisan would not have understood Melsheimer as teaching wherein the guidewire module and the second guidewire module are configured to limit rotation therebetween when attached, in the same filed of attachable guidewire devices, Twyford discloses:
wherein the guidewire module and the second guidewire module are configured to limit rotation therebetween when attached (at least figures 3-8 disclose wherein the extension wire 12 contains a sleeve 13 for fitting over various connections between a guide wire 11 and an extension wire 12 and at least page 3, lines 13-20 and page 6, lines 3-26 disclose wherein the sleeve prevents substantial radial movement between the guide wire and extension wire).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Melsheimer to incorporate an overlocking sleeve such that the guidewire module and the second guidewire module are configured to limit rotation therebetween when attached, as taught by Twyford, in order to provide increase stability between the two interconnected pieces so as to prevent accidental dislocation during use.
Yet Melsheimer does not disclose:
determining a desired length for a guidewire;
However, in the same field of guide wire implementation methods, Ueda discloses:
paragraph 0119 discloses wherein before implementing the treatment method the length of the device including the guide wire is determined).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate determining a desired length for a guidewire, as taught by Ueda, in order to better prepare for a treatment method by insuring that the guide wire length is long enough to reach the desired treatment area.
Yet the combination does not disclose:
coupling the guidewire to a torque device, the torque device comprising a roller wheel, wherein the torque device is configured to advance or retract the guidewire responsive to rotation of the roller wheel.
However, in the same field of guidewire devices, Noriega discloses:
coupling the guidewire to a torque device, the torque device comprising a roller wheel, wherein the torque device is configured to advance or retract the guidewire responsive to rotation of the roller wheel (figures 30A and 30B and paragraph 0170 disclose wherein the device contains a torque knob (torque device comprising a roller wheel) wherein rotation of the torque knob causes transmission or advancement of the guidewire). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate coupling the guidewire to a torque device, the torque device comprising a roller wheel, wherein the torque device is configured to advance or retract the guidewire responsive to rotation of the roller wheel, as taught by Noriega, as a simple substitution for the advancement mechanism of Melsheimer, to achieve the predictable result of advancing or displacing the guidewire device. 

wherein the wheel has a scalloped edge.
However, in the same field of guidewire devices, Bagaoisan discloses:
wherein the wheel has a scalloped edge (paragraph 0127 discloses wherein the handle or removable jacket for manipulating the guidewire device has a scalloped edge to ease holding and/or handling).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the wheel has a scalloped edge, as taught by Bagaoisan, as a simple substation for the undisclosed wheel or knob shape of Noriega, to achieve the predictable result of allowing grip for rotation or movement of the device.
Regarding claim 18, Melsheimer in view of Twyford, Ueda, Noriega, and Bagaoisan discloses the method of claim 14. Melsheimer further discloses:
inserting the guidewire of customizable length into a body of a patient, and manipulating the guidewire within an anatomy of a patient (paragraphs 0035-0037 discloses wherein the wire guide device is advanced within a patient’s body).
Regarding claim 19, Melsheimer in view of Twyford, Ueda, Noriega, and Bagaoisan discloses the method of claim 18. Melsheimer further discloses:
wherein manipulating the guidewire within the anatomy of the patient comprises manipulating the guidewire by at least one of manual manipulation, using the guidewire torque device, or using a drill attachment coupled to the end of the guidewire (paragraph 0035-0037 discloses wherein the wire guide device is advanced (manually manipulated) within a patient’s body ).

removing, from the guidewire of customizable length, a guidewire module determined to be fatigued or unsuitable for use and replacing the removed guidewire module with a new guidewire module from the set comprising at least three guidewire modules (paragraph 0031, 0037, and 0046 discloses wherein the extension wires and/or distal head components or modules can selectively be connected and removed based on the desired characteristics of the user).
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Melsheimer in view of Twyford, Ueda, Noriega, and Bagaoisan, as applied to claim 14, and further in view of Makower.
Regarding claim 15, Melsheimer in view of Twyford, Ueda, Noriega, and Bagaoisan discloses the method of claim 14, and Melsheimer further discloses:
wherein the guidewire tip is selected from a guidewire tip set comprising a ball guidewire tip (paragraph 0021 discloses wherein the distal end member 19 or tip can be a solder ball or sphere).
Yet Melsheimer does not disclose:
At least a second tip type selected from a guidewire tip set comprising a straight guidewire tip, a ball guidewire tip, a J-curved guidewire tip, a screw guidewire tip, a hooked guidewire tip, a trocar guidewire tip, a drill guidewire tip, a magnetic guidewire tip, and an adhesive guidewire tip.
However, in the same field of guidewire devices, Makower discloses:
see paragraph 0070), a J-curved guidewire tip, a screw guidewire tip, a hooked guidewire tip, a trocar guidewire tip, a drill guidewire tip (drill 86; see figure 5C), a magnetic guidewire tip (paragraph 0068 discloses wherein the distal end or tip can include a magnet or an electromagnetic coil), and an adhesive guidewire tip.
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate at least a second tip type selected from a guidewire tip set comprising at least two of a straight guidewire tip, a ball guidewire tip, a J-curved guidewire tip, a screw guidewire tip, a hooked guidewire tip, a trocar guidewire tip, a drill guidewire tip, a magnetic guidewire tip, and an adhesive guidewire tip, as taught by Makower, in order to change out the tip or distal end of the guidewire based on the location or type of use of the guide wire so as to better facilitate diagnostic or therapeutic methods.
Regarding claim 16, Melsheimer in view of Twyford, Ueda, Noriega, Bagaoisan, and Makower discloses the method of claim 15, Melsheimer further discloses:
wherein each guidewire module is configured with an inserting endpiece on the first end of the guidewire module and a receiving endpiece on the second end of the guidewire module, the inserting endpiece and receiving endpiece configured to be interlocking, and wherein attaching the two or more guidewire modules together comprises interlocking either the inserting endpiece of the guidewire with the receiving endpiece of the different guidewire, or the receiving endpiece of the guidewire with the inserting endpiece of the different guidewire (paragraph 0038 iscloses wherein the extension wire 50 may have a hermaphroditic connector at each end and Figures 4 and 5 and paragraphs 0022 and 0033 disclose wherein the proximal end of the wire guide has a connector attached to the distal end connector of the extension wire and Figure 7 and paragraph 0046 discloses wherein the distal end of the wire guide has a connector attachable to a distal tip portion, such that the extension wires and the guide wire module would have connectors on both ends).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Melsheimer in view of Twyford, Ueda, Noriega, Bagaoisan, and Makower, as applied to claim 16, and further in view of Kraus.
Regarding claim 17, Melsheimer in view of Twyford, Ueda, Noriega, Bagaoisan, and Makower discloses the method of claim 16, yet Melsheimer does not disclose:
	the module guidewire kit further comprising a plurality of sleeves configured to threadably cover the interlocked inserting and receiving endpieces.
However, in the same field of guidewire devices, Kraus discloses:
the module guidewire kit further comprising a plurality of sleeves configured to threadably cover the interlocked inserting and receiving endpieces (Column 3, lines 52-58 and Figure 1 disclose wherein there is a sleeve type portion for threadably covering or connecting the two endpieces).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate the module guidewire kit further comprising a plurality of sleeves configured to threadably cover the interlocked inserting and receiving endpieces, as taught by Kraus, since Melsheimer teaches where there can be multiple connections and Kraus teaches wherein the connection points can be joined by threadable sleeve portions in order to secure the two portions together so as to prevent breakage or unwanted detachment. 
Response to Amendment
Applicant amended claims 1, 8, 9, 14, and 19 in the response filed 11/30/2020.
Applicant added claim 21 in the response filed 11/30/2020.
Response to Arguments
Applicant’s arguments with respect to claims 1-21 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607.  The examiner can normally be reached on Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/A.M.F./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791